LITTLETON, Judge.
In a motion for a new trial the defendant requests amendment of the findings and assigns as errors of law the same propositions that have several times heretofore been considered by this court and other courts to which the questions have been presented. Hills v. United States, 50 F.(2d) 302, 55 F.(2d) 1001, 73 Ct. Cl. 128; Id., 8 F. Supp. 849, 80 Ct. Cl. -; Union Trust Co. of Rochester v. United States (D. C.) 5 F. Supp. 259, affirmed (C. C. A.) 70 F.(2d) 629; Clarke v. United States (D. C.) 5 F. Supp. 292, affirmed (C. C. A.) 69 F.(2d) 748; certiorari denied, 293 U. S. 564, 55 S. Ct. 75, 79 L. Ed. —October 8, 1934; Magoon et al. v. United States (D. C.) C. C. H., par. 9294, vol. 3, 1933, Prentice-Hall, par. 1274, vol. 1, 1933, affirmed 77 F.(2d) 804 (C. C. A. 9th) May 20, 1935. San Joaquin Light & Power Corp. v. McLaughlin (C. C. A.) 65 F.(2d) 677.
The only point made by the defendant which this court did not discuss in the opinions heretofore rendered on the subject is a point made in argument before this court on a supposed case where a taxpayer might, after the decision of the question in the Hills Case, discover that it had overpaid its taxes and voluntarily make an amended return and pay a small additional tax by reason of some inadvertent omission in the original return and thereafter file a claim for refund for a large overpayment previously made. No such case is pending in court. It will be soon enough to decide that question if and when such a case arises.
The facts heretofore found by the court in this case set forth all the facts pertinent to the question presented. The motion for a new trial and amendment of findings is not well taken and is, therefore, overruled.